Dissenting Opinion by
Mr. Justice Roberts:
I dissent because the record indicates the assertion of facts by appellant totally inconsistent with his guilt of murder. His statement, “I do plead guilty to accident shooting . . .”, is insufficient to support a factual basis for a plea of guilty to murder. ABA Project on Minimum Standards for Criminal Justice, Standards Relating to Pleas of Guilty §1.6, Commentary (Approved Draft, 1968); Commonwealth v. Sampson, 445 Pa. 558, 285 A. 2d 480 (1971) (concurring opinion).